                                                                    Case 2:16-cv-00654-APG-DJA Document 82 Filed 02/23/21 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon f/k/a
                                                            8    The Bank of New York, as Trustee for the
                                                                 Certificateholders of the CWALT, Inc., Alternative
                                                            9    Loan Trust 2007-AO8 Mortgage Pass-Through
                                                                 Certificates, Series 2007-AO8
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                 UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                         DISTRICT OF NEVADA
AKERMAN LLP




                                                            13    THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:16-cv-00654-APG-DJA
                                                                  THE BANK OF NEW YORK, AS TRUSTEE
                                                            14    FOR THE CERTIFICATEHOLDERS OF THE
                                                                  CWALT, INC., ALTERNATIVE LOAN                       STIPULATION AND ORDER TO DISMISS
                                                            15                                                        CLAIMS AGAINST TERRA BELLA
                                                                  TRUST 2007-AO8 MORTGAGE PASS-                       OWNERS ASSOCIATION, INC.
                                                            16    THROUGH CERTIFICATES, SERIES 2007-
                                                                  AO8,
                                                            17                     Plaintiff,
                                                                  vs.
                                                            18

                                                            19    TERRA BELLA OWNERS ASSOCIATION,
                                                                  INC.; SFR INVESTMENTS POOL 1, LLC;
                                                            20    HAMPTON & HAMPTON COLLECTIONS
                                                                  LLC,
                                                            21                     Defendants.
                                                            22
                                                                  AND RELATED CASES
                                                            23

                                                            24            The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

                                                            25   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-AO8 Mortgage Pass-Through

                                                            26   Certificates, Series 2007-AO8 (BoNYM) and Terra Bella Owners' Association, by and through their

                                                            27   counsel of record, stipulate to dismiss BoNYM's claims against Terra Bella with prejudice, with each

                                                            28   party to bear its own attorneys' fees and costs.

                                                                 56639444;1
                                                                    Case 2:16-cv-00654-APG-DJA Document 82 Filed 02/23/21 Page 2 of 2




                                                             1            IT IS SO STIPULATED.

                                                             2   Dated this 23rd day of February, 2021.
                                                             3    AKERMAN LLP                                  LIPSON NEILSON PC

                                                             4     /s/ Jamie K. Combs                           /s/ David T. Ochoa
                                                                  MELANIE D. MORGAN, ESQ.                      KALEB D. ANDERSON, ESQ.
                                                             5
                                                                  Nevada Bar No. 8215                          Nevada Bar No. 7582
                                                             6    JAMIE K. COMBS, ESQ.                         DAVID T. OCHOA, ESQ.
                                                                  Nevada Bar No. 13088                         Nevada Bar No. 10414
                                                             7    1635 Village Center Circle, Suite 200        9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, Nevada 89134                      Las Vegas, Nevada 89144
                                                             8

                                                             9    Attorneys for BoNYM                          Attorneys for Terra Bella Owners Association

                                                            10
              1632 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                            ORDER
AKERMAN LLP




                                                            13            IT IS SO ORDERED.
                                                            14
                                                                                  February 23, 2021
                                                                          DATE: ____________________
                                                            15

                                                            16

                                                            17                                              UNITED STATES DISTRICT JUDGE
                                                                                                            Case No.: 2:16-cv-00654-APG-DJA
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                           2
                                                                 56639444;1
